Name: Commission Regulation (EC) No 995/2002 of 11 June 2002 amending Regulations (EC) No 1464/95 and (EC) No 779/96 as regards special rules for import licences applicable to preferential imports of sugar originating in certain western Balkan countries
 Type: Regulation
 Subject Matter: tariff policy;  trade;  international trade;  beverages and sugar
 Date Published: nan

 Avis juridique important|32002R0995Commission Regulation (EC) No 995/2002 of 11 June 2002 amending Regulations (EC) No 1464/95 and (EC) No 779/96 as regards special rules for import licences applicable to preferential imports of sugar originating in certain western Balkan countries Official Journal L 152 , 12/06/2002 P. 0011 - 0013Commission Regulation (EC) No 995/2002of 11 June 2002amending Regulations (EC) No 1464/95 and (EC) No 779/96 as regards special rules for import licences applicable to preferential imports of sugar originating in certain western Balkan countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular Article 22(2)(b) and Article 41 thereof,Whereas:(1) Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, amending Regulation (EC) No 2820/98, and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000(3), as last amended by Commission Regulation (EC) No 2487/2001(4), Council Decision 2001/330/EC of 9 April 2001 on the conclusion of the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the former Yugoslav Republic of Macedonia, of the other part(5), and Council Decision 2001/868/EC of 29 October 2001 concerning the signing on behalf of the Community and the provisional application of the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Croatia, of the other part(6), provide for the import of sugar sector products into the Community without quantity restrictions and exempt from customs duties. Given the particular sensitivity of the market in the sugar sector and its regulatory mechanisms, special rules should be laid down on the issue of import licences and on their uses.(2) Consequently, Commission Regulation (EC) No 1464/95 of 27 June 1995 on special detailed rules for the application of the system of import and export licences in the sugar sector(7), as last amended by Regulation (EC) No 1148/98(8), and Commission Regulation (EC) No 779/96 of 29 April 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1785/81 as regards communications in the sugar sector(9) should be amended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1Article 7 of Regulation (EC) No 1464/95 is replaced by the following: "Article 71. In respect of preferential sugar to be imported into the Community in accordance with Commission Regulation (EEC) No 2782/76(10), the licence application and the licence shall contain:- in Section 20 at least one of the following indications:- azÃ ºcar preferencial [Reglamento (CEE) n ° 2782/76]- prÃ ¦ferencesukker (forordning (EÃF) nr. 2782/76)- PrÃ ¤ferenzzucker (Verordnung (EWG) Nr. 2782/76)- ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 2782/76]- preferential sugar (Regulation (EEC) No 2782/76)- sucre prÃ ©fÃ ©rentiel [rÃ ¨glement (CEE) n ° 2782/76]- zucchero preferenziale [regolamento (CEE) n. 2782/76]- preferentiÃ «le suiker (Verordening (EEG) nr. 2782/76)- aÃ §Ã ºcar preferencial [Regulamento (CEE) n.o 2782/76]- etuuskohtelun alainen sokeri (asetus (ETY) N:o 2782/76)- fÃ ¶rmÃ ¥nssocker (fÃ ¶rordning (EEG) nr 2782/76),- in Section 8 the name of the country of origin of the product.The issue of an import licence shall make it obligatory to import in accordance with Regulation (EEC) No 2782/76 from the country specified in the licence.2. In respect of sugar, sugar syrup, isoglucose and insulin syrup as referred to in Article 1(1)(a), (d), (f), (g) and (h) of Regulation (EC) No 1260/2001 to be imported into the Community in accordance with Regulation (EC) No 2007/2000, the licence application and the licence shall contain:- in Section 20 at least one of the following indications:- Reglamento (CE) n ° 2007/2000- forordning (EF) nr. 2007/2000- Verordnung (EG) Nr. 2007/2000- Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EK) Ã ±Ã Ã ¹Ã ¸. 2007/2000- Regulation (EC) No 2007/2000- rÃ ¨glement (CE) n ° 2007/2000- regolamento (CE) n. 2007/2000- Verordening (EG) nr. 2007/2000- Regulamento (CE) n.o 2007/2000- asetus (EY) N:o 2007/2000- fÃ ¶rordning (EG) nr 2007/2000,- in Section 8 the name of the country of origin of the product.The issue of an import licence shall make it obligatory to import in accordance with Regulation (EC) No 2007/2000 from the country specified in the licence.3. In respect of sugar, sugar syrup, isoglucose and insulin syrup as referred to in Article 1(1)(a), (d), (f), (g) and (h) of Regulation (EC) No 1260/2001 to be imported into the Community in accordance with Decision 2001/330/EC, the licence application and the licence shall contain:- in Section 20 at least one of the following indications:- DecisiÃ ³n 2001/330/CE del Consejo- RÃ ¥dets afgÃ ¸relse 2001/330/EF- Beschluss 2001/330/EG des Rates- Ã ÃÃ Ã Ã ±Ã Ã · 2001/330/Ã Ã  Ã Ã ¿Ã Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¯Ã ¿Ã - Council Decision 2001/330/EC- dÃ ©cision 2001/330/CE du Conseil- decisione 2001/330/CE del Consiglio- Besluit 2001/330/EG van de Raad- DecisÃ £o 2001/330/CE do Conselho- Neuvoston pÃ ¤Ã ¤tÃ ¶s 2001/330/EY- RÃ ¥dets Beslut 2001/330/EG,- in Section 8 the name of the country of origin of the product.The issue of an import licence shall make it obligatory to import in accordance with Decision 2001/330/EC from the country specified in the licence.4. In respect of sugar, sugar syrup, isoglucose and insulin syrup as referred to in Article 1(1)(a), (d), (f), (g) and (h) of Regulation (EC) No 1260/2001 to be imported into the Community in accordance with Decision 2001/868/EC, the licence application and the licence shall contain:- in Section 20 at least one of the following indications:- DecisiÃ ³n 2001/868/CE del Consejo- RÃ ¥dets afgÃ ¸relse 2001/868/EF- Beschluss 2001/868/EG des Rates- Ã ÃÃ Ã Ã ±Ã Ã · 2001/868/Ã Ã  Ã Ã ¿Ã Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¯Ã ¿Ã - Council Decision 2001/868/EC- dÃ ©cision 2001/868/CE du Conseil- decisione 2001/868/CE del Consiglio- Besluit 2001/868/EG van de Raad- DecisÃ £o 2001/868/CE do Conselho- Neuvoston pÃ ¤Ã ¤tÃ ¶s 2001/868/EY- RÃ ¥dets Beslut 2001/868/EG,- in Section 8 the name of the country of origin of the product.The issue of an import licence shall make it obligatory to import in accordance with Decision 2001/868/EC from the country specified in the licence."Article 2Article 8 of Regulation (EC) No 779/96 is replaced by the following: "Article 81. With regard to imports of preferential sugar within the meaning of Article 35 of Regulation (EC) No 1260/2001, each Member State shall:(1) notify to the Commission not later than the end of each calendar month in respect of the preceding calendar month, the tel quel quantities of sugar, broken down by Member State of origin, for which licences have been issued in accordance with Regulation (EEC) No 2782/76;(2) forward to the Commission, no later than the end of each calendar month in respect of the preceding calendar month:(a) copies of the relevant EUR 1 movement certificates;(b) copies of the vouchers referred to in Article 7(2) of Regulation (EEC) No 2782/76;(c) where appropriate, copies of the declaration referred to in the second subparagraph of Article 1(3) of Regulation (EEC) No 2782/76.The documents referred to at (a) and (b) shall include, in addition to the information listed in Articles 6 and 7 of Regulation (EEC) No 2782/76, the degree of polarisation, calculated to six decimal places, of each quantity imported;(3) notify to the Commission, no later than the end of October of every year, the summary list of the licences and vouchers referred to in Articles 6 and 7 of Regulation (EEC) No 2782/76, showing:(a) the total quantity of white sugar, in tonnes;(b) the total quantity of tel quel raw sugar, in tonnes;(c) the tel quel quantity of raw sugar in tonnes intended for direct consumption,actually imported within the meaning of Regulation (EEC) No 2782/76 into the Member State in question during the delivery period ending on 30 June of the same calendar year.Separate particulars shall be furnished in respect of each State of origin.2. With regard to preferential imports within the meaning of Regulation (EC) No 2007/2000 and Decisions 2001/330/EC and 2001/868/EC, each Member State shall notify the Commission each week in respect of the previous week of the tel quel quantities of white sugar, raw sugar, sugar syrup, isoglucose and insulin syrup for which import licences have actually been issued.Separate notifications shall be made in respect of the various Regulations and Decisions applicable to the products in question and in respect of each Member State of origin."Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.(3) OJ L 240, 23.9.2000, p. 1.(4) OJ L 335, 19.12.2001, p. 9.(5) OJ L 124, 4.5.2001, p. 1.(6) OJ L 330, 14.12.2001, p. 1.(7) OJ L 144, 28.6.1995, p. 14.(8) OJ L 159, 3.6.1998, p. 38.(9) OJ L 106, 30.4.1996, p. 9.(10) OJ L 318, 18.11.1976, p. 13.